UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4460


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAGOBERTO TIZNADO, a/k/a Dago Berto Tiznado, a/k/a Dagoberto
Soriano-Tiznado, a/k/a Walter Soriano,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:11-cr-00608-CCB-1)


Submitted:   May 30, 2013                     Decided:   June 6, 2013


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven H. Jesser, STEVEN H. JESSER, ATTORNEY AT LAW, P.C.,
Skokie, Illinois, for Appellant. Christine Lisa Duey, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland; Roger Kristian
Picker, U.S. CITIZENSHIP & IMMIGRATION SERVICES, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dagoberto              Tiznado       pled       guilty,       pursuant         to    a    plea

agreement,         to       illegal         reentry       following         a   conviction          for    an

aggravated felony in violation of 8 U.S.C. § 1326(a), (b)(2)

(2006).         The          district            court       calculated         Tiznado’s          advisory

Guidelines range as twenty-seven to thirty-three months, imposed

an    upward       variance,               and   sentenced          Tiznado       to    fifty      months’

imprisonment.               He appeals.           Tiznado’s attorney has filed a brief

in accordance with Anders v. California, 386 U.S. 738 (1967), in

which he asserts that there are no meritorious issues for appeal

but   challenges             Tiznado’s           sentence.           Although          advised      of    his

right to file a supplemental pro se brief, Tiznado has not done

so.    Finding no error, we affirm.

               We       review         the       district       court’s         sentence,          “whether

inside, just outside, or significantly outside the Guidelines

range[,]       .        .        .     under       a     deferential            abuse-of-discretion

standard.”          Gall v. United States, 552 U.S. 38, 41 (2007).                                       This

standard       of    review            involves         two    steps;       under      the    first,       we

examine    the       sentence              for    significant          procedural         errors,         and

under    the    second,               we    review       the    substance         of    the    sentence.

United    States            v.       Pauley,      511 F.3d 468,    473    (4th       Cir.      2007)

(analyzing Gall, 552 U.S. at 50-51).                                       Significant procedural

errors include “failing to calculate (or improperly calculating)

the   Guidelines             range,         treating          the    Guidelines         as    mandatory,

                                                         2
failing to consider the [18 U.S.C.] § 3553(a) [(2006)] factors,

selecting        a    sentence       based     on    clearly    erroneous      facts,      or

failing to adequately explain the chosen sentence — including an

explanation for any deviation from the Guidelines range.”                             Gall,
552 U.S. at 51.             If there are no significant procedural errors,

we then consider the substantive reasonableness of the sentence,

tak[ing] into account the totality of the circumstances.”                            Id.

             When the district court imposes a variant sentence, we

consider “whether the . . . court acted reasonably both with

respect     to       its   decision       to   impose   such    a   sentence    and     with

respect     to       the   extent    of    the    divergence    from    the    sentencing

range.”      United States v. Hernandez-Villanueva, 473 F.3d 118,

123 (4th Cir. 2007).                 Such a sentence is unreasonable if the

district court “provided an inadequate statement of reasons or

relie[d] on improper factors in imposing a sentence outside the

properly calculated advisory sentencing range.”                        Id.

             At sentencing — after properly calculating Tiznado’s

Guidelines        range,        hearing    argument     from    counsel,      and    giving

Tiznado     the       opportunity         to     allocute   —   the    district       court

concluded        that      an   upward     variance     under   §   3553(a)     to    fifty

months’ imprisonment was necessary to comply with the purposes

of sentencing.             In reaching this conclusion, the court properly

considered Tiznado’s history and characteristics and the need

for   the    sentence           to   afford      adequate   deterrence,        18    U.S.C.

                                                 3
§ 3553(a)(1), (2)(B), making note of the fact that Tiznado was a

repeat offender despite his prior forty-six month sentence for

an identical offense and his promise to the court at the time of

his    sentencing     for   the   earlier        conviction       that    he    would     not

return to the United States.            The district court’s consideration

of relevant 18 U.S.C. § 3553(a) factors and articulation of the

reasons warranting an upward variance from the Guidelines range

support       our    decision     to   defer        to      the    district          court’s

determination as to the extent of the variance.                           United States

v. Diosdado-Star, 630 F.3d 359, 366-67 (4th Cir.) (affirming

substantive         reasonableness     of        variance     sentence         six    years

greater than Guidelines range because sentence was based on the

district      court’s    examination        of   relevant     §    3553(a)      factors),

cert. denied, 131 S. Ct. 2946 (2011); see also United States v.

Angle, 598 F.3d 352, 359 (7th Cir. 2010) (“All that matters is

that    the    sentence     imposed    be    reasonable       in    relation         to   the

‘package’ of reasons given by the court.”).

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                              Counsel’s

motion to withdraw from representation is denied.                              This court

requires that counsel inform Tiznado, in writing, of the right

to petition the Supreme Court of the United States for further

review.       If    Tiznado   requests       that    a   petition        be    filed,     but

                                            4
counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court   for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on Tiznado.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and    argument   would    not   aid    the

decisional process.

                                                                       AFFIRMED




                                        5